Dissent to Order by Judge O’SCANNLAIN; Opinion by Judge GRABER.
ORDER
The opinion filed on August 29, 2013, and published at 728 F.3d 1042, is replaced by the amended opinion filed concurrently with this order. With these amendments, the panel has voted to deny the petitions for panel rehearing and petitions for rehearing en banc.
The full court has been advised of the petitions for rehearing en banc. A judge of the court called for a vote on whether to rehear the matter en banc. On such vote, a majority of the nonrecused active judges failed to vote in favor of en banc rehearing.
The petitions for panel rehearing and petitions for rehearing en banc are DENIED. No further petitions for panel re*1215hearing or petitions for rehearing en banc shall be entertained.